380
.    .




         OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                              AUSTIN
G-c.wu(II
A-QP(uu


Honorable Andrew J. Hiakey
County Auditor
Ylotorla county
Vlotoria, Tem8                                   (“>\,
                           ::ys*z
                               O  \ ‘
                                    \,
Dow Sir:
                               c
                           County reaulre
                                            olro~~
                                                 m&lb L
                                                       08 1s Ylotorla
                                                           Dswitt


          Your reoent
on the queatlon u la he




                       0 olmmtanee6 18 Vlotorla Oounty
                               mwitt county SO? the Jury
                       In the trial of the above case?'



               "Rape my be proseouted fa.the oounty ln
         vhioh it 1s oommltted, or in any oountp of the
         judialbl dlstrlot  in vhloh It 18 oonrmitted, or in
              co-t   of the Judlolal dltatrlot the judge o?
         v
         %I oh rem3&a nmrert the oounty seat of ths
         oouaty in vhlah the otfeme le aommltted. When
Honorable Andrew J. Xilokey, Page 2


     the judicial dfatrlct  comprisesotiy one oounty,
     proaeoutlona nmy be conmnced and aarrled on in
     that oounty, if the offense be committed there,
     OF in any adjoining oounty. When it shall cow
     to the knovledge of any district   judge vhoar
     oourt has jurirdlotlon  under this article that
     rape has probablybeen oommltted,ha shall lnmm-
     diately,if his oourt ba in 5655ion, and lf not
     ln ae6alon, then, at thm first term therearter
     in any county of the district,   oall the attsn-
     tion of the grand juryth6reto~    and, lihia
     oourt be ln 86881on.but tha grand jury hu baen
     discharged,ha shall lmmedlatelyreoall said
     grand jury to lnvetltlgate the aoouaatlon.    Pro-
     aeoutlona for rape shall take preaedence ln all
     oaaetein all courts; a.4 the dlstrlot   courts are
     authortied aad directed to ahangs tha venw ln
     aueh cases whenever it shall be necessary to
     aeour6 a speedy trial. o
          Ye quote from Texas Jurlaprudenoe,   Vol.     3.2, page
443, BS r0iiaw5t
          (I
            . . ..Venuo ln a criminal oaae awna the
     pl500 ln vhloh pm#eoutloPr MO to begin. Oen-
     erally apeakiqg,there la a d.latlnotlon    between
     juriadiotlon    o? thQ subject matter 8nd venue.
     By the oonuaonlav Crimea are local,to    br proae-
     outed ln the county of their conunlaalonn,and only
     in such oounty can the grand jury Znqulre of
     them. But there la no provlalon or the state or
     rederal oonatltutlona prohlbltlng the legislature
     from authorlslng a proaeoutlon in a county other
     than the one vhere the oifenae vaa oommitted and
     it has done ao ln sow lnatanoer.      For exanwi 8,
     the oode provides that~ raps msy be proaeouted in
     the county In vh%oh it la oommltted, or in any
     county o? the judlolal dlrrtrlot in vhloh It is
     oomnltted, or ln any oounty of the judlolal die-
     trlot the judge of which resider neareet the county
     scat of the county in vhloh the offense la aommlttedj
     and &la provision has been upheld 818ooMtltutloti.
            ,



Honorable Andrev J. Bjokey,      Page 3


            Vi0 tori8   County and DaUltt County me in the wma         Y
judicial   dietriot,    namely the 24th Judlcal Watrlot of Texas,
            Articles 1050 and 1051, O&de of Criminal F+rocedure,
read aa Pollova:
            “Az!t. 1050. In 811 oauaea vhere lndlotmenta
      have been presented against persona in one county
      and auoh causes have been removed by ohange of
      venue to another county, and tried there&      the
      county from ubioh ruch cawo is removed u&l1 be
      liable for all oxpenaoa lnourred l’or pay for jurors
      in trylug auoh oawea.
            “tit. 1051. The oouuty oomnlaalonera of eaoh
      county at eahh regular meeting aball aaoertaln
      whether, since the laet regular meting, any per-
      son has been tried for arlme upon a ohange o? venue
      from any other county.   If they find suuh to be the
      case they shall make out an account againet such
      oounty from vMQsuoh    cause was removed shoving
      the number of days the jury in such oaae was employed
      therein, and setting forth the amount paid Par auah
      jury aervioej such acoount shall then be certified
      to as come% by the county judge of such county,
      under his hand and seal, and be, by ~&II, PomWded
      to the oounty judge of the county from whloh the
      said cause vas removedj whlah account shall be paid
      in the mne manner as accounts for the safe keeping
      of prlsonera .*
          Article 1056,       code of Oriminal Procedure,   mads in
purt Se t0110vs:     /
            ‘Eaoh juror ln the diatzlot  or ariminal dla-
      tpiot court, county oourt, or county oowt at lav,
      except apeolal venlremen vhose pay is nov Nxed
      by law, ahall reoelv8 three dollar8 for eaoh day
      and for #ah fraotlon of a day that he msy attend
      se luah jwbr,    to be paid out of the jury fund of
      the county ln vhioh he may so serve. . .Z.. ” :,:
            It vi11 be noted that under Artlole     1050, aupra,
that in all     oaaea vheti   lndlotmenta have been presented agaUmt
Honorable Andrev S. Hlckey, Page 4


peraons la one county and such case5 have been removed by
ohange of v8nue to another county and tried themin, the
oountp from vhlch such cau56 Is removed shall be liable for
all expenses incurred for pay of jurors In try- euoh cases.
Rovever, no statute that V8 have been able to find requires
the county Uher8 th8 Of'f8n58ha5 been commftted to pBy the
jury fees above mentioned vhere venue has been given to other
counties as in the case of rape by Article 207, Code of Crlmln-
al Procedure, supra.
          la vlev of th8 toregoing statutes, you are respect-
fully advised that It 15 the opinion of this department that
Victoria County 15 not ll86le for the jury fees expended in
the trlal of the ebove msntloned case ln DeWltt County under
the facts stated in your lnqtiy.
         Trusting that the foregoing    fully ansvers your ln-
qulry,ve are

                                     very truly yours
                              ATTORHBY OEIIEF3kL
                                              OF TEXAS



                                          Ardell Wlllfams
                                                Assistant